Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  160813(98)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  GRANT BAUSERMAN, KARL WILLIAMS                                                                                      Justices
  and TEDDY BROE, on Behalf of Themselves
  and All Others Similarly Situated,
               Plaintiffs-Appellees,
                                                                    SC: 160813
  v                                                                 COA: 333181
                                                                    Ct of Claims: 15-000202-MM
  UNEMPLOYMENT INSURANCE AGENCY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the second motion of plaintiffs-appellees to extend
  the time for filing their supplement brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before April 14, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 2, 2021

                                                                               Clerk